Citation Nr: 0429017	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  96-05 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for fibromyalgia syndrome.

2.  Entitlement to an initial rating in excess of 10 percent 
for postoperative residuals of endometriosis, from June 1, 
1998 to February 13, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to May 1981, 
from August 1982 to September 1985 and from August 1991 to 
October 1994.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In 
October 2001, the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

The issue of entitlement to service connection for a low back 
disorder was previously before the Board for appellate 
consideration.  However, a March 2004 rating decision granted 
service connection for a low back disorder and the issue is 
no longer for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In correspondence received in September 2001, just two days 
prior to her scheduled Travel Board hearing, the veteran 
indicated that she was unable to attend the hearing because 
she was not notified in sufficient time.  The letter 
notifying her of the scheduled hearing had been sent to her 
previous address.  She requested that her Travel Board 
hearing be rescheduled.  There is no indication in the record 
that such a hearing was rescheduled.  As such, a Travel Board 
hearing should be scheduled.

In view of this, the case is REMANDED for the following 
action:

The RO schedule the veteran for a Travel 
Board hearing and properly notify her and 
her representative of this hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




